  8:21-cr-00192-RFR-MDN Doc # 48 Filed: 07/23/21 Page 1 of 1 - Page ID # 124




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:21CR192

       vs.
                                                                     ORDER
KASHAUN L. LOCKETT,

                     Defendant.


       THIS MATTER is before the court on the motion of Assistant Federal Public Defender
Julie B. Hansen and the Office of the Federal Public Defender to withdraw as counsel for the
defendant, Kashaun L. Lockett (Filing No. 37). Stuart J. Dornan and Marcus A. Sladek have
filed an entry of appearance as retained counsel for Kashaun L. Lockett. Therefore, Julie B.
Hansen’s and the Office of the Federal Public Defender’s motion to withdraw (Filing No. 37)
will be granted.
       Julie B. Hansen shall forthwith provide Stuart J. Dornan and Marcus A. Sladek any
discovery materials provided to the defendant by the government and any such other materials
obtained by Julie B. Hansen which are material to Kashaun L. Lockett’s defense.
       The clerk shall provide a copy of this order to Stuart J. Dornan and Marcus A. Sladek.
       IT IS SO ORDERED.

       Dated this 23rd day of July, 2021.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge
